Citation Nr: 1203502	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  11-28 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to dependency and indemnity compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran was on active duty from November 1951 to December 1952.  He passed away in January 2009, and the appellant is his widow.  At that time of his death, the Veteran was service-connected for the residuals of poliomyelitis of the right lower extremity.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating decision rendered in April 2009, by the Department of Veterans Affairs (VA) Regional Office (RO), located in St. Petersburg, Florida. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has come before the VA asking that service connection be granted for the cause of her husband's death and that DIC benefits be awarded to her.  The record indicates that the Veteran served during the Korean Conflict but he did not have service overseas.  Nevertheless, while he was on active duty, the Veteran contracted polio for which he received treatment.  The appellant believes that because of the polio, her husband suffered extreme pain for a number of years, which may have had an effect on his ability to fight other diseases and infections.  She thus asks for VA benefits. 

To support her assertions, the appellant has just submitted personal statements concerning why she believes she should be awarded VA compensation benefits.  A medical opinion is not of record.  A further review of the claims folder indicates that a VA medical opinion has not been requested.  Based upon the evidentiary record in the instant case, the type of case it is, and in light of the applicable provisions of the Veterans Claims Assistance Act of 2000, it is the Board's opinion that a VA opinion should be obtained and included in the claims folder prior to the Board issuing a determination on the merits of the appellant's claim. 

Additional examination of the claims folder indicates that the Veteran's terminal care records have not been obtained and included in the claims folder for review.  The Certificate of Death shows that the Veteran died as an inpatient at the Hernando Pasco Hospice Care Center.  Although the appellant's claim has been denied, it may be that these medical records in general, and especially the terminal treatment records, will provide more details on how the Veteran died and additional information concerning his cause of his death.  Such records are therefore needed for this decision.  The RO/AMC has a duty to obtain those records and if that is not successful, then to inform the appellant that it has attempted to obtain those records and that it is her responsibility to secure those records and forward them to the VA for review. 

Also, the Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, issued a decision with regard to the content of VCAA notices relevant to DIC claims.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007) [The Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011)].  In Hupp¸ the Court held that a notice with regard to a claim for DIC benefits must include: 

(1)  a statement of the conditions (if any) for which the service member was service-connected at the time of his or her death; 

(2)  an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected disability; and 

(3)  an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service connected. 

Additionally, if the claimant raises a specific issue regarding a particular element of the claim, the notice must inform the claimant of how to substantiate the assertion, taking into account the evidence submitted in connection with the application. 

In the present case, a VCAA-type letter was sent to the appellant prior to the RO issuing its decision of April 2009.  Although the notification letter provided basic information concerning death benefits, the appellant was not specifically told what she needed to provide to the VA in order to prevail on her clam.  Additionally, the appellant has advanced specific arguments regarding the ultimate cause of death of her husband.  The rating decision did not address any particular argument made by the appellant or the evidence she needed to submit to support her contentions.  Thus, this remand for substantive development will provide the opportunity to properly notify the appellant in accordance with Hupp, supra. 

Accordingly, further appellate consideration will be deferred and the case is remanded to the RO/AMC for the following actions:

1.  The appellant should be issued a letter addressing the elements required under Hupp, supra.  Specifically, the letter should inform the appellant of the Veteran's service-connected polio residuals disability, explain the evidence and information required to substantiate her claim for benefits, an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, and address the arguments made by the appellant with respect to her claim.  A copy of the letter provided to the appellant should be included in the claims folder for review. 

2.  The RO/AMC should contact the appellant and ask her to provide the name(s) of all non-VA physicians and healthcare providers that treated the Veteran for his terminal illness (carcinoma) and for any polio residuals.  Of specific interest are any records that may be found at the Hernando Pasco Hospice Care Center, and all records (private, federal, and state) produced from April 2004 to January 2009.  She should be provided Authorization and Consent to Release Information to the Department of Veterans Affairs Forms (Form 21-4142) for those for whom she has not already provided to VA.  After securing the necessary release(s), the RO/AMC should obtain those records that have not been previously secured.  To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant should also be informed of the negative results, and should be given opportunity to submit the requested records in accordance with 38 C.F.R. § 3.159(e) (2011). 

3.  After the above has been accomplished, the claims folder, with any recently obtained documents, should be returned to the RO/AMC and arrangements should be made for the claims folder to be reviewed by a medical doctor.  The reviewer is asked to indicate that he or she has reviewed the claims folder. 

The reviewer is asked to express an opinion concerning whether the Veteran's cause of death is at least as likely as not related to his service-connected polio residuals.  The reviewer is asked to opine whether it is at least as likely as not that a service-connected disability caused or contributed to cause the Veteran's death, or whether his death was related to a disability or disorder that was not related to or caused by his military service or any incidents therein.  The reviewer must provide a comprehensive report including rationales for all opinions and conclusions. 

It would be helpful if the reviewer would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

The reviewer should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the reviewer is unable to provide the requested opinion without resorting to speculation, the reviewer must provide an explanation for the basis of that determination, for example, does the reviewer lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified reviewer should provide an opinion.  If the reviewer cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury (polio) or disease can possibly cause the death of an individual, or the actual cause cannot be selected from multiple potential causes, this should be fully explained. See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical reviewer must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the appropriate examiner concludes that the Veteran's service-connected disability did not cause or result in the Veteran's death, the reviewer must explain in detail the reasoning behind this determination.

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.
 
4.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); see Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Following completion of the above actions, the RO/AMC should review the evidence and determine whether service connection for the Veteran's cause of death and entitlement to DIC benefits are warranted.  If any determination remains adverse to the appellant, she and her representative should be provided a supplemental statement of the case that contains any additional evidence, citations of applicable laws and regulations not previously provided, and the reasons and bases for the decision.  The appellant should be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



